Exhibit 10.1
 
 

 














 
 
 

 


__________________________________________________________________


AMENDED AND RESTATED


CHINA ARMCO METALS, INC.


2009 STOCK INCENTIVE PLAN
__________________________________________________________________




 
 
 
 
 
 
 
 
 

 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 Page



1. PURPOSE
2
2. DEFINITIONS
2
3. ADMINISTRATION OF THE PLAN
2
 
3.1.
Board
2
 
3.2.
Committee
2
 
3.3.
Jurisdictions
2
 
3.4.
Terms of Awards
2
 
3.5.
No Repricing.
2
 
3.6.
Deferral Arrangement
2
 
3.7.
No Liability
2
 
3.8.
Share Issuance/Book-Entry
2
4. STOCK SUBJECT TO THE PLAN
2
 
4.1.
Number of Shares Available for Awards
2
 
4.2.
Adjustments in Authorized Shares
2
 
4.3.
Share Usage
2
5. EFFECTIVE DATE, DURATION AND AMENDMENTS
2
 
5.1.
Effective Date
2
 
5.2.
Term
2
 
5.3.
Amendment and Termination of the Plan
2
6. AWARD ELIGIBILITY AND LIMITATIONS
2
 
6.1.
Service Providers and Other Persons
2
 
6.2.
Limitation on Shares of Stock Subject to Awards and Cash Awards.
2
 
6.3.
Adjustments in Authorized Shares
2
7. AWARD AGREEMENT
2
8. TERMS AND CONDITIONS OF OPTIONS
2
 
8.1.
Option Price
2
 
8.2.
Vesting
2
 
8.3.
Term
2
 
8.4.
Termination of Service
2
 
8.5.
Limitations on Exercise of Option
2
 
8.6.
Method of Exercise
2
 
8.7.
Rights of Holders of Options
2
 
8.8.
Delivery of Stock Certificates
2
 
8.9.
Transferability of Options
2
 
8.10.
Family Transfers
2
 
8.11.
Limitations on Incentive Stock Options
2
 
8.12.
Notice of Disqualifying Disposition
2
9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
2
 
9.1.
Right to Payment and Grant Price
2
 
9.2.
Other Terms
2

 
 
2

--------------------------------------------------------------------------------

 
 

 
9.3.
Term
2
 
9.4.
Transferability of SARS
2
 
9.5.
Family Transfers
2
10. TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS
2
 
10.1.
Grant of Restricted Stock or Stock Units
2
 
10.2.
Restrictions
2
 
10.3.
Restricted Stock Certificates
2
 
10.4.
Rights of Holders of Restricted Stock
2
 
10.5.
Rights of Holders of Stock Units
2
   
10.5.1.
Voting and Dividend Rights
2
    10.5.2. Creditor’s Rights 2  
10.6.
Purchase of Restricted Stock and Shares Subject to Stock Units
2
 
10.7.
Delivery of Stock
2
11. TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS
2
12. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS
2
 
12.1.
Dividend Equivalent Rights
2
 
12.2.
Termination of Service
2
13. PAYMENT
2
14. TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS
2
 
14.1.
Grant of Performance-Based Awards.
2
 
14.2.
Value of Performance-Based Awards.
2
 
14.3.
Earning of Performance-Based Awards.
2
 
14.4.
Form and Timing of Payment of Performance-Based Awards.
2
 
14.5.
Performance Conditions.
2
 
14.6.
Performance-Based Awards Granted to Designated Covered Employees.
2
   
14.6.1.
Performance Goals Generally. 2    
14.6.2.
Timing For Establishing Performance Goals. 2    
14.6.3.
Settlement of Awards; Other Terms.
2    
14.6.4.
Performance Measures.
2    
14.6.5.
Evaluation of Performance.
2    
14.6.6.
Adjustment of Performance-Based Compensation.
2    
14.6.7.
Committee Discretion.
2  
14.7.
Status of Awards Under Code Section 162(m).
2
15.  
PARACHUTE LIMITATIONS
2
16.  
REQUIREMENTS OF LAW
2
 
16.1.
General
2
 
16.2.
Rule 16b-3
2
17.  
EFFECT OF CHANGES IN CAPITALIZATION
2

 
 
3

--------------------------------------------------------------------------------

 
 

 
17.1.
Changes in Stock
2
 
17.2.
Reorganization in Which the Company Is the Surviving Entity Which does not
Constitute a Corporate Transaction
2
 
17.3.
Corporate Transaction in which Awards are not Assumed
2
 
17.4.
Corporation Transaction in which Awards are Assumed
2
 
17.5.
Adjustments
2
 
17.6.
No Limitations on Company
2
18.  
GENERAL PROVISIONS
2
 
18.1.
Disclaimer of Rights
2
 
18.2.
Nonexclusivity of the Plan
2
 
18.3.
Withholding Taxes
2
 
18.4.
Captions
2
 
18.5.
Other Provisions
2
 
18.6.
Number and Gender
2
 
18.7.
Severability
2
 
18.8.
Governing Law
2
 
18.9.
Code Section 409A
2
 
18.10.
Legend.
2

 
 
4

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED


CHINA ARMCO METALS, INC.
 
2009 STOCK INCENTIVE PLAN
 
 
China Armco Metals, Inc., a Nevada corporation (the “Company”), sets forth
herein the terms of its Amended and Restated 2009 Stock Incentive Plan (the
“Plan”), as follows:
 
1.
PURPOSE

 
The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors, key
employees, and other persons, and to motivate such persons to serve the Company
and its Affiliates and to expend maximum effort to improve the business results
and earnings of the Company, by providing to such persons an opportunity to
acquire or increase a direct proprietary interest in the operations and future
success of the Company.  To this end, the Plan provides for the grant of stock
options, stock appreciation rights, restricted stock, stock units (including
deferred stock units), unrestricted stock, dividend equivalent rights, and cash
bonus awards.  Stock options granted under the Plan may be non-qualified stock
options or incentive stock options, as provided herein, except that stock
options granted to outside directors and any consultants or advisers providing
services to the Company or an Affiliate shall in all cases be non-qualified
stock options.
 
2.
DEFINITIONS

 
For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:
 
2.1           “Affiliate” means, with respect to the Company, any company or
other trade or business that controls, is controlled by or is under common
control with the Company within the meaning of Rule 405 of Regulation C under
the Securities Act, including, without limitation, any Subsidiary.  For purposes
of granting stock options or stock appreciation rights, an entity may not be
considered an Affiliate unless the Company holds a “controlling interest” in
such entity, where the term “controlling interest” has the same meaning as
provided in Treasury Regulation 1.414(c)-2(b)(2)(i), provided that the language
“at least 50 percent” is used instead of “at least 80 percent” and, provided
further, that where granting of stock options or stock appreciation rights is
based upon a legitimate business criteria, the language “at least 20 percent” is
used instead of “at least 80 percent” each place it appears in Treasury
Regulation 1.414(c)-2(b)(2)(i).
 
2.2           “Applicable Laws” means the legal requirements relating to the
Plan and the Awards under applicable provisions of the corporate, securities,
tax and other laws, rules, regulations and government orders, and the rules of
any applicable stock exchange or national market system, of any jurisdiction
applicable to Awards granted to residents therein.
 
 
5

--------------------------------------------------------------------------------

 
 
2.3           “Award” means a grant of an Option, Stock Appreciation Right,
Restricted Stock, Unrestricted Stock, Stock Unit, Dividend Equivalent Right, a
Performance Share or other Performance-Based Award under the Plan.
 
2.4           “Award Agreement” means the agreement between the Company and a
Grantee that evidences and sets out the terms and conditions of an Award.
 
2.5           “Benefit Arrangement” shall have the meaning set forth in
Section 15 hereof.
 
2.6           “Board” means the Board of Directors of the Company.
 
2.7           “Cause” means, as determined by the Board and unless otherwise
provided in an applicable agreement with the Company or an Affiliate, (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) conviction of a criminal offense (other than minor traffic offenses); or
(iii) material breach of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between the Service Provider and the Company or an Affiliate.
 
2.8           “Code” means the Internal Revenue Code of 1986, as now in effect
or as hereafter amended.
 
2.9           “Committee” means a committee of, and designated from time to time
by resolution of, the Board, which shall be constituted as provided in Section
3.2.
 
2.10         “Company” means China Armco Metals, Inc.
 
2.11         “Corporate Transaction” means (i) the dissolution or liquidation of
the Company or a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(ii) a sale of substantially all of the assets of the Company to another person
or entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are stockholders immediately prior
to the transaction) owning 50% or more of the combined voting power of all
classes of stock of the Company.
 
2.12         “Covered Employee” means a Grantee who is a “covered employee”
within the meaning of Code Section 162(m)(3).
 
2.13         “Disability” means the Grantee is unable to perform each of the
essential duties of such Grantee's position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than 12 months; provided, however, that, with respect to rules regarding
expiration of an Incentive Stock Option following termination of the Grantee's
Service, Disability shall mean the Grantee is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
 
 
6

--------------------------------------------------------------------------------

 
 
2.14         “Dividend Equivalent Right” means a right, granted to a Grantee
under Section 12 hereof, to receive cash, Stock, other Awards or other property
equal in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.
 
2.15         “Effective Date” means the date the Plan was approved by the Board.
 
2.16         “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.
 
2.17         “Fair Market Value” means the value of a share of Stock, determined
as follows:  if on the Grant Date or other determination date the Stock is
listed on an established national or regional stock exchange, or is publicly
traded on an established securities market, the Fair Market Value of a share of
Stock shall be the closing price of the Stock on such exchange or in such market
(if there is more than one such exchange or market the Board shall determine the
appropriate exchange or market) on the Grant Date or such other determination
date (or if there is no such reported closing price, the Fair Market Value shall
be the mean between the highest bid and lowest asked prices or between the high
and low sale prices on such trading day) or, if no sale of Stock is reported for
such trading day, on the next preceding day on which any sale shall have been
reported.  If the Stock is not listed on such an exchange or traded on such a
market, Fair Market Value shall be the value of the Stock as determined by the
Board by the reasonable application of a reasonable valuation method, in a
manner consistent with Section 409A of the Code (“Code Section 409A”).
 
2.18         “Family Member” means a person who is a spouse, former spouse,
child, stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Grantee) control the management of assets, and any
other entity in which one or more of these persons (or the Grantee) own more
than fifty percent of the voting interests.
 
2.19         “Grant Date” means, as determined by the Board, the latest to occur
of (i) the date as of which the Board approves an Award, (ii) the date on which
the recipient of an Award first becomes eligible to receive an Award under
Section 6 hereof, or (iii) such other date as may be specified by the Board.
 
2.20         “Grantee” means a person who receives or holds an Award under the
Plan.
 
2.21         “Incentive Stock Option” means an “incentive stock option” within
the meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.
 
2.22         “Non-qualified Stock Option” means an Option that is not an
Incentive Stock Option.
 
 
7

--------------------------------------------------------------------------------

 
 
2.23         “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.
 
2.24         “Option Price” means the exercise price for each share of Stock
subject to an Option.
 
2.25         “Other Agreement” shall have the meaning set forth in Section 15
hereof.
 
2.26         “Performance-Based Compensation” means compensation under an Award
that is intended to satisfy the requirements of Code Section 162(m) for
“qualified performance-based compensation” paid to Covered
Employees.  Notwithstanding the foregoing, nothing in the Plan shall be
construed to mean that an Award which does not satisfy the requirements for
“qualified performance-based compensation” within the meaning of and pursuant to
Code Section 162(m) does not constitute performance-based compensation for other
purposes, including the purposes of Code Section 409A.
 
2.27         “Performance-Based Award” means an Award of Options, Stock
Appreciation Rights, Restricted Stock, Deferred Stock Units, Performance Shares
or Other Equity-Based Awards made subject to the achievement of performance
goals (as provided in Section 14) over a Performance Period specified by the
Committee.
 
2.28         “Performance Measures” means measures as specified in Section 14 on
which the performance goals under Performance-Based Awards are based and which
are approved by the Company’s stockholders pursuant to, and to the extent
required by, the Plan in order to qualify such Performance-Based Awards as
Performance-Based Compensation.
 
2.29         “Performance Period” means the period of time during which the
performance goals under Performance-Based Awards must be met in order to
determine the degree of payout and/or vesting with respect to any such
Performance-Based Awards.
 
2.30         “Performance Shares” means a Performance-Based Award representing a
right or other interest that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, Stock, made
subject to the achievement of performance goals (as provided in Section 14) over
a Performance Period of up to ten (10) years.
 
2.31         “Plan” means this Amended and Restated China Armco Metals, Inc.
2009 Stock Incentive Plan.
 
2.32         “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock, Stock Units or Unrestricted Stock.
 
2.33         “Reporting Person” means a person who is required to file reports
under Section 16(a) of the Exchange Act.
 
2.34         “Restricted Stock” means shares of Stock, awarded to a Grantee
pursuant to Section 10 hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
2.35         “SAR Exercise Price” means the per share exercise price of a SAR
granted to a Grantee under Section 9 hereof.
 
2.36         “Securities Act” means the Securities Act of 1933, as now in effect
or as hereafter amended.
 
2.37         “Service” means service as a Service Provider to the Company or an
Affiliate.  Unless otherwise stated in the applicable Award Agreement, a
Grantee's change in position or duties shall not result in interrupted or
terminated Service, so long as such Grantee continues to be a Service Provider
to the Company or an Affiliate.  Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.
 
2.38         “Service Provider” means an employee, officer or director of the
Company or an Affiliate, or a consultant or adviser (who is a natural person)
currently providing services to the Company or an Affiliate.
 
2.39         “Stock” means the ordinary shares, par value $0.001 per share, of
the Company.
 
2.40         “Stock Appreciation Right” or “SAR” means a right granted to a
Grantee under Section 9 hereof.
 
2.41         “Stock Unit” means a bookkeeping entry representing the equivalent
of one share of Stock awarded to a Grantee pursuant to Section 10 hereof.
 
2.42         “Subsidiary” means any “subsidiary corporation” of the Company
within the meaning of Section 424(f) of the Code.
 
2.43         “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.
 
2.44         “Ten Percent Stockholder” means an individual who owns more than
ten percent (10%) of the total combined voting power of all classes of
outstanding stock of the Company, its parent or any of its Subsidiaries.  In
determining stock ownership, the attribution rules of Section 424(d) of the Code
shall be applied.
 
2.45         “Unrestricted Stock” means an Award pursuant to Section 11 hereof.
 
2.46         “U.S. Grantee” means any Grantee who is or becomes a taxpayer in
the United States.
 
 
9

--------------------------------------------------------------------------------

 
 
3.
ADMINISTRATION OF THE PLAN

 
 
3.1.
Board

 
The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and applicable law.  The Board shall have full power and authority
to take all actions and to make all determinations required or provided for
under the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Award or any Award Agreement.  All such actions and determinations shall be
by the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s certificate of incorporation and by-laws and applicable
law.  The interpretation and construction by the Board of any provision of the
Plan, any Award or any Award Agreement shall be final, binding and conclusive.
 
 
3.2.
Committee

 
The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the certificate of incorporation and by-laws of the
Company and applicable law.
 
In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee if the power and authority to do so has been delegated to the
Committee by the Board as provided for in this Section.  Unless otherwise
expressly determined by the Board, any such action or determination by the
Committee shall be final, binding and conclusive.  To the extent permitted by
law, the Committee may delegate its authority under the Plan to a member of the
Board.
 
 
3.3.
Jurisdictions

 
In order to assure the viability of Awards granted to Grantees employed in
various jurisdictions, the Committee may provide for such special terms as it
may consider necessary or appropriate to accommodate differences in local law,
tax policy, or custom applicable in the jurisdiction in which the Participant
resides or is employed.  Moreover, the Committee may approve such supplements
to, or amendments, restatements, or alternative versions of, the Plan as it may
consider necessary or appropriate for such purposes without thereby affecting
the terms of the Plan as in effect for any other purpose; provided, however,
that no such supplements, amendments, restatements, or alternative versions
shall increase the share limitations contained in Section 4.1 of the
Plan.  Notwithstanding the foregoing, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate any Applicable
Laws.
 
 
10

--------------------------------------------------------------------------------

 
 
 
3.4.
Terms of Awards

 
Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:
 
(i)           designate Grantees,
 
(ii)          determine the type or types of Awards to be made to a Grantee,
 
(iii)         determine the number of shares of Stock to be subject to an Award,
 
(iv)         establish the terms and conditions of each Award (including, but
not limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, the treatment of an Award in the event of a change of control,
and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options),
 
(v)          prescribe the form of each Award Agreement evidencing an Award, and
 
(vi)         amend, modify, or supplement the terms of any outstanding
Award.  Such authority specifically includes the authority, in order to
effectuate the purposes of the Plan but without amending the Plan, to make or
modify Awards to U.S. Grantees and eligible individuals who are foreign
nationals or are individuals who are employed outside the United States to
recognize differences in local law, tax policy, or custom.  Notwithstanding the
foregoing, no amendment, modification or supplement of any Award shall, without
the consent of the Grantee, impair the Grantee’s rights under such Award.
 
The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee on account of actions taken by the Grantee in
violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Grantee.  In addition, the Company may
annul an Award if the Grantee is an employee of the Company or an Affiliate
thereof and is terminated for Cause as defined in the applicable Award Agreement
or the Plan, as applicable.
 
 
3.5.
No Repricing.

 
Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities or other property), stock split,
extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Stock or other securities or similar
transaction), the Company may not, without obtaining stockholder approval: (a)
amend the terms of outstanding Options or SARs to reduce the exercise price of
such outstanding Options or SARs; (b) cancel outstanding Options or SARs in
exchange for or substitution of Options or SARs with an exercise price that is
less than the exercise price of the original Options or SARs; or (c) cancel
outstanding Options or SARs with an exercise price above the current stock price
in exchange for cash or other securities.
 
 
11

--------------------------------------------------------------------------------

 
 
 
3.6.
Deferral Arrangement

 
The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents.  Any such deferrals shall be made in a manner that
complies with Code Section 409A.
 
 
3.7.
No Liability

 
No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.
 
 
3.8.
Share Issuance/Book-Entry

 
Notwithstanding any provision of this Plan to the contrary, the issuance of the
Stock under the Plan may be evidenced in such a manner as the Board, in its
discretion, deems appropriate, including, without limitation, book-entry
registration or issuance of one or more Stock certificates.
 
4.
STOCK SUBJECT TO THE PLAN

 
 
4.1.
Number of Shares Available for Awards

 
Subject to adjustment as provided in Section 17 hereof, the number of shares of
Stock available for issuance under the Plan shall be no greater than 2,200,000
(two million two-hundred thousand) shares of Stock, all of which may be granted
as Incentive Stock Options.  Stock issued or to be issued under the Plan shall
be authorized but unissued shares; or, to the extent permitted by applicable
law, issued shares that have been reacquired by the Company.
 
 
4.2.
Adjustments in Authorized Shares

 
The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which Section
424(a) of the Code applies. The number of shares of Stock reserved pursuant to
Section 4 shall be increased by the corresponding number of Awards assumed and,
in the case of a substitution, by the net increase in the number of shares of
Stock subject to Awards before and after the substitution.
 
 
12

--------------------------------------------------------------------------------

 
 
 
4.3.
Share Usage

 
Shares covered by an Award shall be counted as used as of the Grant Date.  Any
shares of Stock that are subject to Awards shall be counted against the limit
set forth in Section 4.1 as one (1) share for every one (1) share subject to an
Award.  If any shares covered by an Award granted under the Plan are not
purchased or are forfeited or expire, or if an Award otherwise terminates
without delivery of any Stock subject thereto or is settled in cash in lieu of
shares, then the number of shares of Stock counted against the aggregate number
of shares available under the Plan with respect to such Award shall, to the
extent of any such forfeiture, termination or expiration, again be available for
making Awards under the Plan in the same amount as such shares were counted
against the limit set forth in Section 4.1.  The number of shares of Stock
available for issuance under the Plan shall not be increased by (i) any shares
of Stock tendered or withheld or Award surrendered in connection with the
purchase of shares of Stock upon exercise of an Option as described in Section
13, or (ii) any shares of Stock deducted or delivered from an Award payment in
connection with the Company’s tax withholding obligations as described in
Section 18.3.
 
5.
EFFECTIVE DATE, DURATION AND AMENDMENTS

 
 
5.1.
Effective Date

 
The Plan shall be effective as of the Effective Date, subject to approval of the
Plan by the Company’s stockholders within one year of the Effective Date.  Upon
approval of the Plan by the stockholders of the Company as set forth above, all
Awards made under the Plan on or after the Effective Date shall be fully
effective as if the stockholders of the Company had approved the Plan on the
Effective Date.  If the stockholders fail to approve the Plan within one year of
the Effective Date, any Awards made hereunder shall be null and void and of no
effect.
 
 
5.2.
Term

 
The Plan shall terminate automatically ten (10) years after the Effective Date
and may be terminated on any earlier date as provided in Section 5.3.
 
 
5.3.
Amendment and Termination of the Plan

 
The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made.  An
amendment shall be contingent on approval of the Company’s stockholders to the
extent stated by the Board, required by applicable law or required by applicable
stock exchange listing requirements.  No amendment, suspension, or termination
of the Plan shall, without the consent of the Grantee, impair rights or
obligations under any Award theretofore awarded under the Plan.
 
6.
AWARD ELIGIBILITY AND LIMITATIONS

 
 
6.1.
Service Providers and Other Persons

 
Subject to this Section 6, Awards may be made under the Plan to: (i) any Service
Provider to the Company or of any Affiliate, including any Service Provider who
is an officer or director of the Company, or of any Affiliate, as the Board
shall determine and designate from time to time and (ii) any other individual or
entity whose participation in the Plan is determined to be in the best interests
of the Company by the Board.
 
 
13

--------------------------------------------------------------------------------

 
 
 
6.2.
Limitation on Shares of Stock Subject to Awards and Cash Awards.

 
During any time when the Company has a class of equity securities registered
under Section 12 of the Exchange Act:
 
(a)           the maximum number of shares of Stock subject to Options or SARs
that may be granted under the Plan in a calendar year to any person eligible for
an Award under Section 6 is one million three hundred thousand (1,300,000);
 
(b)           the maximum number of shares of Stock that may be granted under
the Plan, other than pursuant to Options or SARs, in a calendar year to any
person eligible for an Award under Section 6 is one million three hundred
thousand (1,300,000); and
 
(c)           the maximum amount that may be paid as a cash-settled
Performance-Based Award for a performance period of twelve (12) months or less
to any person eligible for an Award shall be one million dollars ($1,000,000)
and the maximum amount that may be paid as a cash-settled Performance-Based
Award for a performance period of greater than twelve (12) months to any person
eligible for an Award shall be five million dollars ($5,000,000).
 
The preceding limitations in this Section 6.2 are subject to adjustment as
provided in Section 17.
 
 
6.3.
Adjustments in Authorized Shares

 
An eligible person may receive more than one Award, subject to such restrictions
as are provided herein.  The Board shall have the right to substitute or assume
Awards in connection with mergers, reorganizations, separations, or other
transactions to which Section 424(a) of the Code applies. The number of Shares
reserved pursuant to Section 4 shall be increased by the corresponding number of
Substitute Awards.
 
7.
AWARD AGREEMENT

 
Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time
determine.  Award Agreements granted from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan.  Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.
 
 
14

--------------------------------------------------------------------------------

 
 
8.
TERMS AND CONDITIONS OF OPTIONS

 
 
8.1.
Option Price

 
The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option.  Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
on the Grant Date of a share of Stock; provided, however, that in the event that
a Grantee is a Ten Percent Stockholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value of a share of Stock on the Grant
Date.   In no case shall the Option Price of any Option be less than the par
value of a share of Stock.
 
 
8.2.
Vesting

 
Subject to Sections 8.3 and 17.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement.  For purposes of this
Section 8.2, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number.
 
 
8.3.
Term

 
Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Board and
stated in the Award Agreement relating to such Option; provided, however, that
in the event that the Grantee is a Ten Percent Stockholder, an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall not be
exercisable after the expiration of five years from its Grant Date.  If on the
day preceding the date on which a Grantee’s Options would otherwise terminate,
the Fair Market Value of shares of Stock underlying a Grantee’s Options is
greater than the Option Price of such Options, the Company shall, prior to the
termination of such Options and without any action being taken on the part of
the Grantee, consider such Options to have been exercised by the Grantee.  The
Company shall deduct from the shares of Stock deliverable to the Grantee upon
such exercise the number of shares of Stock necessary to satisfy payment of the
Option Price and all withholding obligations.
 
 
8.4.
Termination of Service

 
Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s
Service.  Such provisions shall be determined in the sole discretion of the
Board, need not be uniform among all Options issued pursuant to the Plan, and
may reflect distinctions based on the reasons for termination of Service.
 
 
8.5.
Limitations on Exercise of Option

 
Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein or after the occurrence of an
event referred to in Section 17 hereof which results in termination of the
Option.
 
 
15

--------------------------------------------------------------------------------

 
 
 
8.6.
Method of Exercise

 
Subject to the terms of Section 13 and Section 18.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company of notice
of exercise on any business day, at the Company’s principal office, on the form
specified by the Company.  Such notice shall specify the number of shares of
Stock with respect to which the Option is being exercised and shall be
accompanied by payment in full of the Option Price of the shares for which the
Option is being exercised plus the amount (if any) of federal and/or other taxes
which the Company may, in its judgment, be required to withhold with respect to
an Award.
 
 
8.7.
Rights of Holders of Options

 
Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are fully
paid and issued to him.  Except as provided in Section 17 hereof, no adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such issuance.  The Grantee’s rights with respect
to the shares of Stock issued after exercising the Option shall be governed by
the deposit agreement among the Company, the Depositary and the shareholders.
 
 
8.8.
Delivery of Stock Certificates

 
Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing his or her ownership of the shares of
Stock subject to the Option.
 
 
8.9.
Transferability of Options

 
Except as provided in Section 8.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee's
guardian or legal representative) may exercise an Option.  Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.
 
 
8.10.
Family Transfers

 
If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Stock Option to any
Family Member.  For the purpose of this Section 8.10, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) unless applicable law
does not permit such transfers, a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members (or the Grantee) in
exchange for an interest in that entity.  Following a transfer under this
Section 8.10, any such Option shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, and shares of Stock
acquired pursuant to the Option shall be subject to the same restrictions on
transfer of shares as would have applied to the Grantee.  Subsequent transfers
of transferred Options are prohibited except to Family Members of the original
Grantee in accordance with this Section 8.10 or by will or the laws of descent
and distribution.  The events of termination of Service of Section 8.4 hereof
shall continue to be applied with respect to the original Grantee, following
which the Option shall be exercisable by the transferee only to the extent, and
for the periods specified, in Section 8.4.
 
 
16

--------------------------------------------------------------------------------

 
 
 
8.11.
Limitations on Incentive Stock Options

 
An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company; (ii)
to the extent specifically provided in the related Award Agreement; and (iii) to
the extent that the aggregate Fair Market Value (determined at the time the
Option is granted) of the shares of Stock with respect to which all Incentive
Stock Options held by such Grantee become exercisable for the first time during
any calendar year (under the Plan and all other plans of the Grantee’s employer
and its Affiliates) does not exceed $100,000.  This limitation shall be applied
by taking Options into account in the order in which they were granted.
 
 
8.12.
Notice of Disqualifying Disposition

 
If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances described in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition within ten (10) days
thereof.
 
9.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 
 
9.1.
Right to Payment and Grant Price

 
A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one share of Stock
on the date of exercise over (B) the grant price of the SAR as determined by the
Board.  The Award Agreement for a SAR shall specify the grant price of the SAR,
which shall be at least the Fair Market Value of a share of Stock on the date of
grant.  SARs may be granted in conjunction with all or part of an Option granted
under the Plan or at any subsequent time during the term of such Option, in
conjunction with all or part of any other Award or without regard to any Option
or other Award; provided that a SAR that is granted subsequent to the Grant Date
of a related Option must have a SAR Price that is no less than the Fair Market
Value of one share of Stock on the SAR Grant Date.
 
 
9.2.
Other Terms

 
The Board shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which a SAR may be exercised in whole or in
part (including based on future service requirements), the time or times at
which SARs shall cease to be or become exercisable following termination of
Service or upon other conditions, the method of exercise, method of settlement,
form of consideration payable in settlement, method by or forms in which Stock
will be delivered or deemed to be delivered to Grantees, whether or not a SAR
shall be in tandem or in combination with any other Award, and any other terms
and conditions of any SAR.
 
 
17

--------------------------------------------------------------------------------

 
 
 
9.3.
Term

 
Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, upon the expiration of ten years from the date such SAR is granted, or
under such circumstances and on such date prior thereto as is set forth in the
Plan or as may be fixed by the Board and stated in the Award Agreement relating
to such SAR.
 
 
9.4.
Transferability of SARS

 
Except as provided in Section 9.5, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee's
guardian or legal representative) may exercise a SAR.  Except as provided in
Section 9.5, no SAR shall be assignable or transferable by the Grantee to whom
it is granted, other than by will or the laws of descent and distribution.
 
 
9.5.
Family Transfers

 
If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of a SAR to any Family Member.  For the purpose of this
Section 9.5, a “not for value” transfer is a transfer which is (i) a gift, (ii)
a transfer under a domestic relations order in settlement of marital property
rights; or (iii) unless applicable law does not permit such transfers, a
transfer to an entity in which more than fifty percent of the voting interests
are owned by Family Members (or the Grantee) in exchange for an interest in that
entity.  Following a transfer under this Section 9.5, any such SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, and shares of Stock acquired pursuant to a SAR
shall be subject to the same restrictions on transfer or shares as would have
applied to the Grantee.  Subsequent transfers of transferred SARs are prohibited
except to Family Members of the original Grantee in accordance with this Section
9.5 or by will or the laws of descent and distribution.
 
10.
TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS

 
 
10.1.
Grant of Restricted Stock or Stock Units

 
Awards of Restricted Stock or Stock Units may be made for no consideration
(other than par value of the shares which is deemed paid by Services already
rendered).
 
 
10.2.
Restrictions

 
At the time a grant of Restricted Stock or Stock Units is made, the Board may,
in its sole discretion, (a) establish a period of time (a “Restricted Period”)
applicable to such Restricted Stock or Stock Units and (b) prescribe
restrictions in addition to or other than the expiration of the Restricted
Period, including the satisfaction of corporate or individual performance goals,
which may be applicable to all or any portion of such Restricted Stock or Stock
Units as provided in Section 14.  Awards of Restricted Stock and Stock Units may
not be sold, transferred, assigned, pledged or otherwise encumbered or disposed
of during the Restricted Period or prior to the satisfaction of any other
restrictions prescribed by the Board with respect to such Awards.
 
 
18

--------------------------------------------------------------------------------

 
 
 
10.3.
Restricted Stock Certificates

 
The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date.  The Board may provide in an Award Agreement that either
(i)  the Secretary of the Company shall hold such certificates for the Grantee’s
benefit until such time as the Restricted Stock is forfeited to the Company or
the restrictions lapse, or (ii)  such certificates shall be delivered to the
Grantee, provided, however, that such certificates shall bear a legend or
legends that comply with the applicable securities laws and regulations and
makes appropriate reference to the restrictions imposed under the Plan and the
Award Agreement.
 
 
10.4.
Rights of Holders of Restricted Stock

 
Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have the right to vote such Stock and the right to receive any
dividends declared or paid with respect to such Stock.  The Board may provide
that any dividends paid on Restricted Stock must be reinvested in shares of
Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock.  All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.
 
 
10.5.
Rights of Holders of Stock Units

 
10.5.1.   Voting and Dividend Rights
 
Holders of Stock Units shall have no rights as stockholders of the Company.  The
Board may provide in an Award Agreement evidencing a grant of Stock Units that
the holder of such Stock Units shall be entitled to receive, upon the Company’s
payment of a cash dividend on its outstanding Stock, a cash payment for each
Stock Unit held equal to the per-share dividend paid on the Stock.  Such Award
Agreement may also provide that such cash payment will be deemed reinvested in
additional Stock Units at a price per unit equal to the Fair Market Value of a
share of Stock on the date that such dividend is paid.
 
10.5.2.   Creditor’s Rights
 
A holder of Stock Units shall have no rights other than those of a general
creditor of the Company.  Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.
 
 
10.6.
Purchase of Restricted Stock and Shares Subject to Stock Units

 
The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock or Shares subject to vested Stock Units from the
Company at a Purchase Price equal to the greater of (i) the aggregate par value
of the shares of Stock represented by such Restricted Stock or Stock Units (ii)
the Purchase Price, if any, specified in the Award Agreement relating to such
Restricted Stock or Stock Units.  The Purchase Price shall be payable in a form
described in Section 13 or, in the discretion of the Board, in consideration for
past or future Services rendered to the Company or an Affiliate.
 
 
19

--------------------------------------------------------------------------------

 
 
 
10.7.
Delivery of Stock

 
Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
shares of Restricted Stock or Stock Units settled in Stock shall lapse, and,
unless otherwise provided in the Award Agreement, a stock certificate for such
shares shall be delivered, free of all such restrictions, to the Grantee or the
Grantee’s beneficiary or estate, as the case may be.  Neither the Grantee, nor
the Grantee’s beneficiary or estate, shall have any further rights with regard
to a Stock Unit once the share of Stock represented by the Stock Unit has been
delivered.
 
11.
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS

 
The Board may, in its sole discretion, grant (or sell at the par value of a
share of Stock or at such other higher purchase price as shall be determined by
the Board) an Award to any Grantee pursuant to which such Grantee may receive
shares of Stock free of any restrictions (“Unrestricted Stock”) under the
Plan.  Unrestricted Stock Awards may be granted or sold to any Grantee as
provided in the immediately preceding sentence in respect of past or, if so
provided in the related Award Agreement or a separate agreement, the promise by
the Grantee to perform future Service to the Company or an Affiliate or other
valid consideration, or in lieu of, or in addition to, any cash compensation due
to such Grantee.
 
12.
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

 
 
12.1.
Dividend Equivalent Rights

 
A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient.  A
Dividend Equivalent Right may be granted hereunder to any Grantee.  The terms
and conditions of Dividend Equivalent Rights shall be specified in the
grant.  Dividend equivalents credited to the holder of a Dividend Equivalent
Right may be paid currently or may be deemed to be reinvested in additional
shares of Stock, which may thereafter accrue additional equivalents.  Any such
reinvestment shall be at Fair Market Value on the date of
reinvestment.  Dividend Equivalent Rights may be settled in cash or Stock or a
combination thereof, in a single installment or installments, all determined in
the sole discretion of the Board.  A Dividend Equivalent Right granted as a
component of another Award may provide that such Dividend Equivalent Right shall
be settled upon exercise, settlement, or payment of, or lapse of restrictions
on, such other award, and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other award.  A Dividend
Equivalent Right granted as a component of another Award may also contain terms
and conditions different from such other award.
 
 
20

--------------------------------------------------------------------------------

 
 
 
12.2.
Termination of Service

 
Except as may otherwise be provided by the Board either in the Award Agreement
or in writing after the Award Agreement is issued, a Grantee’s rights in all
Dividend Equivalent Rights or interest equivalents shall automatically terminate
upon the Grantee’s termination of Service for any reason.
 
13.
PAYMENT

 
The Committee shall determine the methods by which the Option Price, SAR
Exercise Price or Purchase Price for an Award may be paid, the form of payment,
including, without limitation (i) cash or check denominated in U.S. Dollars,
(ii) to the extent permissible under the Applicable Laws, cash or check in
Chinese Renminbi, (iii) cash or check denominated in any other local currency as
approved by the Committee, (iv) shares of Stock held for such period of time as
may be required by the Committee in order to avoid adverse financial accounting
consequences and having a Fair Market Value on the date of delivery equal to the
aggregate Option Price or SAR Exercise Price of the Option or SAR, respectively,
or exercised portion thereof, or Purchase Price for Restricted Stock, (v) the
delivery of a notice that the Grantee has placed a market order with a broker
with respect to shares of Stock then issuable upon exercise of the Option, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the Option Price,
provided that payment of such proceeds is then made to the Company upon
settlement of such sale; notwithstanding anything in the Plan to the contrary,
such method shall be the only method a Grantee who is a resident for tax
purposes in the People’s Republic of China may exercise an Option, (vi) other
property acceptable to the Committee with a Fair Market Value equal to the
Option Price, SAR Exercise Price or Purchase Price, (vii) withholding shares
otherwise issuable upon exercise or vested shares having a Fair Market Value on
the date of exercise equal to the aggregate Option Price or SAR Exercise Price
of the Option or SAR, respectively, or exercised portion thereof, or the
Purchase Price for Restricted Stock or (viii) any combination of the
foregoing.  Notwithstanding any other provision of the Plan to the contrary, no
Grantee who is a member of the Board or an “executive officer” of the Company
within the meaning of Section 13(k) of the Exchange Act shall be permitted to
pay the Option Price, SAR Exercise Price or Purchase Price in any method that
would violate Section 13(k) of the Exchange Act.
 
A Grantee may be required to provide evidence that any currency used to pay the
Option Price, SAR Exercise Price or Purchase Price of an Award were acquired and
taken out of the jurisdiction in which the Grantee resides in accordance with
Applicable Laws, including foreign exchange control laws and regulations.  In
the event the Option Price, SAR Exercise Price or Purchase Price for an Award is
paid in Chinese Renminbi or other foreign currency, as permitted by the
Committee, the amount payable will be determined by conversion from U.S. dollars
at the official rate promulgated by the People’s Bank of China for Chinese
Renminbi, or for jurisdictions other than the People’s Republic of China, the
exchange rate as selected by the Committee on the date of exercise or purchase.
 
 
21

--------------------------------------------------------------------------------

 
 
14.
TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

 
 
14.1.
Grant of Performance-Based Awards.

 
Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Performance-Based Awards to a Plan participant in
such amounts and upon such terms as the Committee shall determine.
 
 
14.2.
Value of Performance-Based Awards.

 
Each grant of a Performance-Based Award shall have an initial value or target
number of shares of Stock that is established by the Board at the time of
grant.  The Committee shall set performance goals in its discretion which,
depending on the extent to which they are achieved, shall determine the value
and/or number of shares subject to a Performance-Based Award that will be paid
out to the Grantee thereof.
 
 
14.3.
Earning of Performance-Based Awards.

 
Subject to the terms of the Plan, after the applicable Performance Period has
ended, the Grantee of Performance-Based Awards shall be entitled to receive a
payout on the value or number of the Performance-Based Awards earned by such
Grantee over such Performance Period.
 
 
14.4.
Form and Timing of Payment of Performance-Based Awards.

 
Payment of earned Performance-Based Awards shall be as determined by the
Committee and as evidenced in the applicable Award Agreement.  Subject to the
terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance-Based Awards in the form of cash or shares of Stock (or a
combination thereof) equal to the value of such earned Performance-Based Awards
and shall pay the Awards that have been earned at the close of the applicable
Performance Period, or as soon as reasonably practicable after the Committee has
determined that the performance goal or goals have been achieved; provided that,
unless specifically provided in the Award Agreement for such Awards, such
payment shall occur no later than the 15th day of the third month following the
end of the calendar year in which such Performance Period ends.  Any shares of
Stock paid out under such Awards may be granted subject to any restrictions
deemed appropriate by the Board.  The determination of the Committee with
respect to the form of payout of such Awards shall be set forth in the Award
Agreement for the Awards.
 
 
14.5.
Performance Conditions.

 
The right of a Grantee to exercise or receive a grant or settlement of any
Performance-Based Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee.  The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions.  If and to the extent
required under Code Section 162(m), any power or authority relating to an Award
intended to qualify under Code Section 162(m) shall be exercised by the
Committee and not by the Board.
 
 
22

--------------------------------------------------------------------------------

 
 
 
14.6.
Performance-Based Awards Granted to Designated Covered Employees.

 
If and to the extent that the Committee determines that a Performance-Based
Award to be granted to a Grantee should constitute “qualified performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 14.6.
 
 
14.6.1.
Performance Goals Generally.

 
The performance goals for Performance-Based Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each such criteria, as specified by the Committee consistent with this
Section 14.6.  Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.”  The Committee may determine
that such Awards shall be granted, exercised and/or settled upon achievement of
any single performance goal or that two (2) or more of the performance goals
must be achieved as a condition to grant, exercise and/or settlement of such
Awards.  Performance goals may differ for Awards granted to any one Grantee or
to different Grantees.
 
 
14.6.2.
Timing For Establishing Performance Goals.

 
Performance goals for any Performance-Based Award shall be established not later
than the earlier of (a) 90 days after the beginning of any Performance Period
applicable to such Award, and (b) the date on which twenty-five percent (25%) of
any Performance Period applicable to such Award has expired, or at such other
date as may be required or permitted for compensation payable to a Covered
Employee to constitute Performance-Based Compensation.
 
 
14.6.3.
Settlement of Awards; Other Terms.

 
Settlement of Performance-Based Awards shall be in cash, shares of Stock, other
Awards or other property, as determined in the sole discretion of the
Committee.  The Committee may, in its sole discretion, reduce the amount of a
settlement otherwise to be made in connection with such Awards.  The Committee
shall specify the circumstances in which such Performance-Based Awards shall be
paid or forfeited in the event of termination of Service by the Grantee prior to
the end of a Performance Period or settlement of such Awards.
 
 
14.6.4.
Performance Measures.

 
The performance goals upon which the payment or vesting of a Performance-Based
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation may be conditioned shall be limited to the following Performance
Measures, with or without adjustment:
 
(a)           net earnings or net income;
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           operating earnings;
 
(c)            pretax earnings;
 
(d)           earnings per share;
 
(e)           share price, including growth measures and total stockholder
return;
 
(f)            earnings before interest and taxes;
 
(g)           earnings before interest, taxes, depreciation and/or amortization;
 
(h)           earnings before interest, taxes, depreciation and/or amortization
as adjusted to exclude any one or more of the following:
 
 
·
non-cash compensation expense;

 
 
·
income from discontinued operations;

 
 
·
gain on cancellation of debt;

 
 
·
restructuring and/or integration charges and costs;

 
 
·
reorganization and/or recapitalization items;

 
 
·
impairment charges; and

 
 
·
gain or loss related to investments;

 
 
(i)
sales or revenue growth, whether in general, by type of product or service, or
by type of customer;

 
 
(j)
gross or operating margins;

 
 
(k)
return measures, including return on assets, capital, investment, equity, sales
or revenue;

 
 
(l)
cash flow, including:

 
 
·
operating cash flow;

 
 
·
free cash flow, defined as earnings before interest, taxes, depreciation and/or
amortization (as adjusted to exclude any one or more of the items that may be
excluded pursuant to the Performance Measure specified in clause (h) above) less
capital expenditures; 

 
 
·
levered free cash flow, defined as free cash flow less interest expense;

 
 
24

--------------------------------------------------------------------------------

 
 
 
·
cash flow return on equity;

 
 
·
cash flow return on investment;

 
 
(m)
productivity ratios;

 
 
(n)
plant productivity measures;

 
 
(o)
measures of operating performance;

 
 
(p)
expense targets;

 
 
(q)
market share;

 
 
(r)
financial ratios as provided in credit agreements of the Company and its
subsidiaries;

 
 
(s)
working capital measures;

 
 
(t)
entry into and performance of customer and supplier contracts;

 
 
(u)
completion of acquisitions of businesses or companies;

 
 
(v)
completion of divestitures and asset sales; or

 
 
(w)
any combination of the foregoing business criteria.

 



Performance under any of the foregoing Performance Measures (a) may be used to
measure the performance of (i) the Company and its Subsidiaries and other
Affiliates as a whole, (ii) the Company, any Subsidiary, and/or any other
Affiliate or any combination thereof, or (iii) any one or more business units of
the Company, any Subsidiary, and/or any other Affiliate, as the Committee, in
its sole discretion, deems appropriate and (b) may be compared to the
performance of one or more other companies or one or more published or special
indices designated or approved by the Committee for such comparison, as the
Committee, in its sole discretion, deems appropriate.  In addition, the
Committee, in its sole discretion, may select performance under the Performance
Measure specified in clause (e) above for comparison to performance under one or
more stock market indices designated or approved by the Committee.  The
Committee also shall have the authority to provide for accelerated vesting of
any Performance-Based Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Section 14.
 
 
14.6.5.
  Evaluation of Performance.

 
The Committee may provide in any Performance-Based Award that any evaluation of
performance may include or exclude any of the following events that occur during
a Performance Period: (a) asset write-downs; (b) litigation or claims, judgments
or settlements; (c) the effect of changes in tax laws, accounting principles or
other laws or provisions affecting reported results; (d) any reorganization or
restructuring events or programs; (e) extraordinary, non-core, non-operating or
non-recurring items; (f) acquisitions or divestitures; and (g) foreign exchange
gains and losses.  To the extent such inclusions or exclusions affect Awards to
Covered Employees that are intended to qualify as Performance-Based
Compensation, such inclusions or exclusions shall be prescribed in a form that
meets the requirements of Code Section 162(m) for deductibility.
 
 
25

--------------------------------------------------------------------------------

 
 
 
14.6.6.
Adjustment of Performance-Based Compensation.

 
The Committee shall have the sole discretion to adjust Awards that are intended
to qualify as Performance-Based Compensation, either on a formula or
discretionary basis, or on any combination thereof, as the Committee determines
consistent with the requirements of Code Section 162(m) for deductibility.
 
 
14.6.7.
Committee Discretion.

 
In the event that Applicable Laws change to permit Committee discretion to alter
the governing Performance Measures without obtaining stockholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining stockholder approval, provided that the exercise of such
discretion shall not be inconsistent with the requirements of Code
Section 162(m).  In addition, in the event that the Committee determines that it
is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 14.6.4.
 
 
14.7.
Status of Awards Under Code Section 162(m).

 
It is the intent of the Company that Awards under Section 14.6 granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and the regulations promulgated
thereunder shall, if so designated by the Committee, constitute “qualified
performance-based compensation” within the meaning of Code
Section 162(m).  Accordingly, the terms of Section 14.6, including the
definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Code Section 162(m).  If any provision
of the Plan or any agreement relating to any such Award does not comply or is
inconsistent with the requirements of Code Section 162(m), such provision shall
be construed or deemed amended to the extent necessary to conform to such
requirements.
 
15.
PARACHUTE LIMITATIONS

 
Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a U.S.
Grantee with the Company or any Affiliate, except an agreement, contract, or
understanding that expressly addresses Section 280G or Section 4999 of the Code
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the U.S.
Grantee (including groups or classes of U.S. Grantees or beneficiaries of which
the U.S. Grantee is a member), whether or not such compensation is deferred, is
in cash, or is in the form of a benefit to or for the U.S. Grantee (a “Benefit
Arrangement”), if the U.S. Grantee is a “disqualified individual,” as defined in
Section 280G(c) of the Code, any Option, Restricted Stock, or Stock Unit held by
that U.S. Grantee and any right to receive any payment or other benefit under
this Plan shall not become exercisable or vested (i) to the extent that such
right to exercise, vesting, payment, or benefit, taking into account all other
rights, payments, or benefits to or for the U.S. Grantee under this Plan, all
Other Agreements, and all Benefit Arrangements, would cause any payment or
benefit to the U.S. Grantee under this Plan to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the U.S. Grantee from the
Company under this Plan, all Other Agreements, and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
U.S. Grantee without causing any such payment or benefit to be considered a
Parachute Payment.  The Company shall accomplish such reduction by first
reducing or eliminating any cash payments (with the payments to be made furthest
in the future being reduced first), then by reducing or eliminating any
accelerated vesting of Performance-Based Awards, then by reducing or eliminating
any accelerated vesting of Options or SARs, then by reducing or eliminating any
accelerated vesting of Restricted Stock or Stock Units, then by reducing or
eliminating any other remaining Parachute Payments
 
 
26

--------------------------------------------------------------------------------

 
 
16.
REQUIREMENTS OF LAW

 
 
16.1.
General

 
The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations.  If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award.  Without limiting the generality of the foregoing, in connection with the
Securities Act, upon the exercise of any Option or any SAR that may be settled
in shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under such Act is in effect with respect to the
shares of Stock covered by such Award, the Company shall not be required to sell
or issue such shares unless the Board has received evidence satisfactory to it
that the Grantee or any other individual exercising an Option may acquire such
shares  pursuant to an exemption from registration under the Securities
Act.  Any determination in this connection by the Board shall be final, binding,
and conclusive.  The Company may, but shall in no event be obligated to,
register any securities covered hereby pursuant to the Securities Act.  The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option or a SAR or the issuance of shares of Stock pursuant
to the Plan to comply with any law or regulation of any governmental
authority.  As to any jurisdiction that expressly imposes the requirement that
an Option (or SAR that may be settled in shares of Stock) shall not be
exercisable until the shares of Stock covered by such Option (or SAR) are
registered or are exempt from registration, the exercise of such Option (or SAR)
under circumstances in which the laws of such jurisdiction apply shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.
 
 
27

--------------------------------------------------------------------------------

 
 
 
16.2.
Rule 16b-3

 
During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to the Plan and the exercise of Options and SARs granted hereunder will
qualify for the exemption provided by Rule 16b-3 under the Exchange Act.  To the
extent that any provision of the Plan or action by the Board does not comply
with the requirements of Rule 16b-3, it shall be deemed inoperative to the
extent permitted by law and deemed advisable by the Board, and shall not affect
the validity of the Plan.  In the event that Rule 16b-3 is revised or replaced,
the Board may exercise its discretion to modify this Plan in any respect
necessary to satisfy the requirements of, or to take advantage of any features
of, the revised exemption or its replacement.
 
17.
EFFECT OF CHANGES IN CAPITALIZATION

 
 
17.1.
Changes in Stock

 
If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the Effective Date, the number and kinds of shares
for which grants of Options and other Awards may be made under the Plan, shall
be adjusted proportionately and accordingly by the Company.  In addition, the
number and kind of shares for which Awards are outstanding shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Grantee immediately following such event shall, to the extent practicable, be
the same as immediately before such event.  Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Exercise
Price payable with respect to shares that are subject to the unexercised portion
of an outstanding Option or SAR, as applicable, but shall include a
corresponding proportionate adjustment in the Option Price or SAR Exercise Price
per share.  The conversion of any convertible securities of the Company shall
not be treated as an increase in shares effected without receipt of
consideration.   Notwithstanding the foregoing, in the event of any distribution
to the Company's stockholders of securities of any other entity or other assets
(including an extraordinary dividend but excluding a non-extraordinary dividend
of the Company) without receipt of consideration by the Company, the Company
shall, in such manner as the Company deems appropriate, adjust (i) the number
and kind of shares subject to outstanding Awards and/or (ii) the exercise price
of outstanding Options and Stock Appreciation Rights to reflect such
distribution.
 
 
28

--------------------------------------------------------------------------------

 
 
 
17.2.
Reorganization in Which the Company Is the Surviving Entity Which does not
Constitute a Corporate Transaction

 
Subject to Section 17.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities which does not constitute a Corporate Transaction, any Option or
SAR theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the Option Price or SAR Exercise Price per share so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares remaining subject to
the Option or SAR immediately prior to such reorganization, merger, or
consolidation.  Subject to any contrary language in an Award Agreement
evidencing an Award, any restrictions applicable to such Award shall apply as
well to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation.  In the event of a transaction
described in this Section 17.2, Stock Units shall be adjusted so as to apply to
the securities that a holder of the number of shares of Stock subject to the
Stock Units would have been entitled to receive immediately following such
transaction.
 
 
17.3.
Corporate Transaction in which Awards are not Assumed

 
Upon the occurrence of a Corporate Transaction in which outstanding Options,
SARs, Stock Units and Restricted Stock are not being assumed or continued:
 
(i)  all outstanding shares of Restricted Stock shall be deemed to have vested,
and all Stock Units shall be deemed to have vested and the shares of Stock
subject thereto shall be delivered, immediately prior to the occurrence of such
Corporate Transaction, and
 
(ii) either of the following two actions shall be taken:
 
(A) fifteen days prior to the scheduled consummation of a Corporate Transaction,
all Options and SARs outstanding hereunder shall become immediately exercisable
and shall remain exercisable for a period of fifteen days, or
 
(B) the Board may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, Stock Units, and/or SARs and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Board acting in good
faith), in the case of Restricted Stock or Stock Units, equal to the formula or
fixed price per share paid to holders of shares of Stock and, in the case of
Options or SARs, equal to the product of the number of shares of Stock subject
to the Option or SAR (the “Award Shares”) multiplied by the amount, if any, by
which (I) the formula or fixed price per share paid to holders of shares of
Stock pursuant to such transaction exceeds (II) the Option Price or SAR Exercise
Price applicable to such Award Shares.
 
With respect to the Company's establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction, the Plan and all outstanding but unexercised Options and
SARs shall terminate.  The Board shall send notice of an event that will result
in such a termination to all individuals who hold Options and SARs not later
than the time at which the Company gives notice thereof to its stockholders.
 
 
29

--------------------------------------------------------------------------------

 
 
 
17.4.
Corporation Transaction in which Awards are Assumed

 
The Plan, Options, SARs, Stock Units and Restricted Stock theretofore granted
shall continue in the manner and under the terms so provided in the event of any
Corporate Transaction to the extent that provision is made in writing in
connection with such Corporate Transaction for the assumption or continuation of
the Options, SARs, Stock Units and Restricted Stock theretofore granted, or for
the substitution for such Options, SARs, Stock Units and Restricted Stock for
new common stock options and stock appreciation rights and new common stock
units and restricted stock relating to the stock of a successor entity, or a
parent or subsidiary thereof, with appropriate adjustments as to the number of
shares (disregarding any consideration that is not common stock) and option and
stock appreciation right exercise prices. In the event a Grantee’s Award is
assumed, continued or substituted upon the consummation of any Corporate
Transaction and his employment is terminated without Cause within one year
following the consummation of such Corporate Transaction, the Grantee’s Award
will be fully vested and may be exercised in full, to the extent applicable,
beginning on the date of such termination and for the one-year period
immediately following such termination or for such longer period as the
Committee shall determine.
 
 
17.5.
Adjustments

 
Adjustments under this Section 17 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.  No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Board shall determine the effect of a
Corporate Transaction upon Awards other than Options, SARs, Stock Units and
Restricted Stock, and such effect shall be set forth in the appropriate Award
Agreement.  The Board may provide in the Award Agreements at the time of grant,
or any time thereafter with the consent of the Grantee, for different provisions
to apply to an Award in place of those described in Sections 17.1, 17.2,
17.3 and 17.4.  This Section 17.5 does not limit the Company’s ability to
provide for alternative treatment of Awards outstanding under the Plan in the
event of change of control events that are not Corporate Transactions.
 
 
17.6.
No Limitations on Company

 
The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.
 
 
30

--------------------------------------------------------------------------------

 
 
18.
GENERAL PROVISIONS

 
 
18.1.
Disclaimer of Rights

 
No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company.  In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Agreement, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a director, officer, consultant or employee
of the Company or an Affiliate.  The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein.  The Plan shall in no way be interpreted to
require the Company to transfer any amounts to a third party trustee or
otherwise hold any amounts in trust or escrow for payment to any Grantee or
beneficiary under the terms of the Plan.
 
 
18.2.
Nonexclusivity of the Plan

 
Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.
 
 
18.3.
Withholding Taxes

 
No shares of Stock shall be delivered under the Plan to any Grantee until such
Grantee has made arrangements acceptable to the Committee for the satisfaction
of any income and employment tax withholding obligations under Applicable
Laws.  The Company or any Affiliate shall have the authority and the right to
deduct or withhold, or require a Grantee to remit to the Company, an amount
sufficient to satisfy federal, state, local or foreign taxes (including the
Grantee’s payroll tax obligations) required or permitted by law to be withheld
with respect to any taxable event concerning a Grantee arising as a result of
this Plan.  The Committee may in its discretion and in satisfaction of the
foregoing requirement allow a Grantee to elect to have the Company withhold
shares of Stock otherwise issuable under an Award or allow the return of shares
of Stock having a Fair Market Value equal to the sums required to be
withheld.  Notwithstanding any other provision of the Plan, the number of shares
which may be withheld with respect to the issuance, vesting, exercise or payment
of any Award (or which may be repurchased from the Grantee of such Award after
such shares of Stock were acquired by the Grantee from the Company) in order to
satisfy the Grantee’s federal, state, local and foreign income and payroll tax
liabilities with respect to the issuance, vesting, exercise or payment of the
Award shall, unless specifically approved by the Committee, be limited to the
number of shares of Stock which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income.
 
 
31

--------------------------------------------------------------------------------

 
 
 
18.4.
Captions

 
The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.
 
 
18.5.
Other Provisions

 
Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.
 
 
18.6.
Number and Gender

 
With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.
 
 
18.7.
Severability

 
If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.
 
 
18.8.
Governing Law

 
The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of Nevada, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.
 
 
18.9.
Code Section 409A

 
The Board intends to comply with Code Section 409A, or an exemption to Code
Section 409A, with regard to Awards hereunder that constitute nonqualified
deferred compensation within the meaning of Code Section 409A.  To the extent
that the Board determines that a Grantee would be subject to the additional 20%
tax imposed on certain nonqualified deferred compensation plans pursuant to Code
Section 409A as a result of any provision of any Award granted under this Plan,
such provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional tax.  The nature of any such amendment shall be
determined by the Board.
 
 
32

--------------------------------------------------------------------------------

 
 
 
18.10.
Legend.

 
In order to enforce the restrictions imposed upon shares of Stock under this
Plan or as provided in an Award Agreement, the Board may cause a legend or
legends to be placed on any certificate representing shares issued pursuant to
this Plan that complies with the applicable securities laws and regulations and
makes appropriate reference to the restrictions imposed under it.
 

 
 
*    *    *
 
 
33

--------------------------------------------------------------------------------

 


To record adoption of the Plan by the Board as of  May 19, 2011, and approval of
the Plan by the stockholders on July 9, 2011, the Company has caused its
authorized officer to execute the Plan.
 
 
 
 

 
CHINA ARMCO METALS, INC.
 
         
 
/s/ Kexuan Yao     By: Kexuan Yao     Title:
Chairman and Chief Executive Officer
         

 
 
34